United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen J. Dunn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2119
Issued: August 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2010 appellant, through his attorney, filed a timely appeal from a
February 2, 2010 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration. As the last merit decision of OWCP was issued on
December 11, 2008, the Board lacks jurisdiction to review the merits of this case.1 Pursuant to
the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the nonmerit decision.3

1

For final adverse OWCP decisions issued on and after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. See 20 C.F.R. § 501.3(e).”
2
3

5 U.S.C. § 8101 et seq.

In an order dated May 25, 2011, the Board remanded this case to OWCP for reconstruction and reassembling of
the record. Docket No. 10-2119 (issued May 25, 2011). In an order dated June 29, 2011, the Board vacated the
May 25, 2011 order and reinstated appellant’s appeal on the grounds that the May 25, 2011 order had been issued in
error and was void abinitio. Docket No. 10-2119 (issued June 29, 2011).

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 16, 1999 appellant, a 50-year-old radiology technician, sustained injuries to
her left arm and back in the performance of duty. Her traumatic injury claim was accepted for
left lateral epicondylitis a left rotator cuff strain, a lumbar strain and a right leg strain under File
No. xxxxxx153.4 Appellant underwent left rotator cuff repair on April 25, 2000.
On a May 12, 2006 decision in File No. xxxxxx573, OWCP granted appellant a schedule
award for a 14 percent permanent impairment of the left upper extremity, finding that the date of
maximum medical improvement (MMI) was April 25, 2001. The period of the award was from
February 2 to December 3, 2004. In a decision dated October 24, 2007, OWCP’s hearing
representative affirmed the schedule award for a 14 percent impairment of the left upper
extremity, but denied schedule award compensation for any impairment of appellant’s lower
extremities on the grounds that MMI had not been reached.
By decision dated December 11, 2008, OWCP granted appellant’s request for an
additional schedule award and modified its October 24, 2007 decision to approve schedule award
compensation for a 4 percent impairment of each lower extremity and a 28 percent impairment
of the left upper extremity, with a date of MMI of April 25, 2001. The decision was based on the
district medical adviser’s (DMA) report of October 13, 2008. The claims examiner noted that a
claimant may not receive compensation for temporary total disability and compensation under a
schedule award covering the same period of time. As appellant received wage-loss
compensation for total disability for work from April 25, 2001 and continued to do so, she was
not eligible to receive schedule award benefits during the period of the award.
On April 23, 2009 appellant, through her representative, submitted a request for
reconsideration based on new legal argument not previously submitted. Counsel argued that the
schedule award should be payable for a future date to allow appellant to elect OPM annuity
benefits in lieu of compensation benefits from OWCP. He stated that according to the FECA
Procedural Manual, if a date in the past will result in conversion of a period paid for temporary
total disability (TTD) into payment for schedule award, it may not be chosen unless the record
contains persuasive proof that MMI had in fact been reached on that date.5 Counsel contended
that the record did not contain persuasive proof that MMI had been reached, as evidenced by the
4

Appellant’s February 1, 1994 traumatic injury claim was accepted for an acute lumbar strain under File
No.xxxxxx614. Her June 14, 1994 traumatic injury claim was accepted for lumbosacral strain under File No.
xxxxxx322. Appellant’s January 22, 1997 traumatic injury claim (File No. xxxxxx573) was accepted for a left
shoulder strain, left elbow strain, left leg strain, left rotator cuff tear and herniated disc at L4-5 with radiculopathy.
On November 14, 2008 OWCP combined File No. xxxxxx573 with File No. xxxxxx153, which serves as the master
file.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7.(a)(1) (April 1995).

2

fact that OWCP’s May 12, 2006 schedule award decision in File No. xxxxxx573 determined that
the period of the award began February 2, 2004, rather than April 25, 2001, the date stated for
MMI. He argued that OWCP’s procedures required appellant’s additional schedule award
payment to begin on the day following the end of the award issued previously, rather than on
April 25, 2001.6 As the December 11, 2008 decision found appellant to be entitled to additional
schedule award benefits to her left upper extremity, the award was in fact payable and should be
paid the day following the conclusion of her left arm schedule award, beginning on
December 4, 2004. Counsel noted that appellant would then be able to elect to receive OPM
annuity benefits during the period of this award, so that she was not disadvantaged.
Appellant submitted medical evidence, including an April 30, 2009 work capacity
evaluation from Dr. Robert Gerwin, a Board-certified neurologist.
By decision dated February 2, 2010, OWCP denied appellant’s reconsideration request
on the grounds that the evidence submitted did not warrant further merit review.
On appeal, appellant’s representative contends that OWCP violated its own procedures in
selecting a starting date for the additional schedule award payment and, as such, disadvantaged
appellant. He also contended that his legal argument constituted a basis for merit review and that
the claims examiner who denied reconsideration was improperly assigned to the case, as he has
served as a claims examiner in prior decisions.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of the FECA,
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant must
submit evidence or argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by it; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.7 To be
entitled to a merit review of OWCP’s decision denying or terminating a benefit, a claimant also
must file his or her application for review within one year of the date of that decision.8 Section
10.608(b) provides that, when an application for review of the merits of a claim does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.9

6

Id. at Chapter 2.808.8.(b) (1) (“If it is determined after payment of a schedule award that the claimant is entitled
to a greater percentage of loss, an amended award should be issued. The pay rate will remain the same, and the
revised award will begin on the day following the end of the award issued previously.”)
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b). See also T.E., Docket No. 07-2227 (issued March 19, 2008).

3

ANALYSIS
The Board finds that OWCP abused its discretion in denying appellant’s request for
reconsideration.
OWCP denied appellant’s reconsideration request on the grounds that she had not
fulfilled any of the requirements under section 10.606(b)(2) of Title 20 of the Code of Federal
Regulations. The Board notes, however, that counsel advanced a relevant legal argument not
previously considered, namely, that OWCP had violated its procedures by selecting a start date
for the additional schedule award payments that would disadvantage appellant and that the
procedures required his additional schedule award payment to begin on the day following the end
of the award issued previously, rather than on the date of MMI. Counsel referred to specific
sections of the procedure manual, which he applied to the facts of this case. As appellant
advanced a relevant legal argument not previously considered by OWCP, she would be entitled
to merit review on that basis.
As OWCP abused its discretion in denying appellant’s request for reconsideration, the
case will be remanded to OWCP to conduct an appropriate merit review of the claim. Following
this and such other development as deemed necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further review of
the merits under 5 U.S.C. § 8128(a).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2010 is set aside. The case is remanded for further
proceedings consistent with the decision of the Board.
Issued: August 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

